Citation Nr: 0906266	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-13 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 20 percent for seizure 
disorder, grand mal.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1961 to December 1963 and from January 1965 to 
January 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
has been associated with the claims file. 


FINDING OF FACT

For the period considered in this appeal, the Veteran's 
seizure disorder, grand mal, more closely approximates at 
least one major seizure in the prior two years, or two minor 
seizures during the prior 6 months; the evidence does not 
show an average of one major seizure in the last six months 
or two in the last year, or an average of at least five minor 
seizures weekly.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for seizure 
disorder, grand mal, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8910 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2003, in August 2005, in March 2006, 
and in May 2008.  The notice included the type of evidence 
needed to substantiate the claim for a higher rating, namely, 
evidence to show that the service-connected seizure disorder 
has gotten worse.  

The Veteran was informed that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorize VA to obtain the records 
on his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable for the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated, as evidenced by the supplemental 
statement of the case, dated in July 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  



The RO has obtained VA records and records from William 
Beaumont Army Medical Center, some of which were provided by 
the Veteran.  He also provided medical records from private 
providers, such as Las Palmas Medical Center.  The Veteran 
has not identified any additional evidence for the RO to 
obtain on his behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The Veteran was afforded VA examinations in September 2003, 
in March 2005, and in May 2006, specifically to evaluate the 
seizure disorder.  There is no evidence in the record dated 
subsequent to the VA examinations that shows a material 
change in the disability to warrant a reexamination.  38 
C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The pertinent evidence in the file consists of VA outpatient 
records, private treatment records, and VA examinations in 
September 2003, March 2005, and May 2006.  

The Veteran's service-connected seizure disorder, grand mal, 
is assigned a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 8910.  The Veteran contends that his symptoms 
are worse than is contemplated under such rating and that a 
higher rating should, therefore, be assigned.  

Under Diagnostic Code 8910, for grand mal epilepsy, and 
Diagnostic Code 8911, for petit mal epilepsy, both the 
frequency and type of seizure a veteran experiences are 
considered in determining the appropriate rating.  A major 
seizure is characterized by generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  

Under the general formula for major and minor epileptic 
seizures, a 20 percent rating is assigned when there has been 
at least one major seizure in the last two years or at least 
two minor seizures in the last six months.  

In order to satisfy the criteria for the next higher rating, 
40 percent, there must be at least one major seizure in the 
last six months or two in the last year; or there must be an 
average of at least five to eight minor seizures weekly.  38 
C.F.R. § 4.124a, Diagnostic Codes 8910.  In the presence of 
major and minor seizures, the predominating type is rated and 
that there is no distinction between diurnal and nocturnal 
major seizures.  

Further, under 38 C.F.R. § 4.121, regarding the 
identification of epilepsy, to warrant a rating the seizures 
must be witnessed or verified at some time by a physician, 
and regarding the frequency of epileptiform attacks, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted.  It is also provided that the frequency of seizures 
should be ascertained under the ordinary conditions of life 
while not hospitalized.

In the Veteran's case, VA records and private medical 
reports, mostly from William Beaumont Army Medical Center,  
for the period covered in this appeal show that up until 
about 1998 the Veteran took Dilantin for his seizure 
disorder.  VA outpatient records in January 2002 indicate 
that the Veteran's last seizure was 20 years previously.  
Then, in May 2003, the Veteran was witnessed by family 
members to have several seizures with tonic-clonic like 
movements and with loss of consciousness.  He was 
hospitalized at William Beaumont Army Medical Center and 
placed back on Dilantin.  In August 2003, private records 
indicate that the Veteran's medication was being changed to a 
newer generation anti-epileptic drug. Then, in November 2003, 
the Veteran was seen with an apparent partial seizure without 
grand mal.  There was confusion and upper extremity 
twitching, which was witnessed by his daughter.  

Private records in January 2004, April 2004, June 2004, and 
August 2004 indicate no further seizure activity.  The 
Veteran's condition was stable.  In September 2004, the 
Veteran reported one episode of confusion or disorientation 
without loss of consciousness or convulsions witnessed.  His 
medication was increased.  In July 2005, VA records show that 
the Veteran did not related any seizure activity since being 
placed on the new medication.  For three days from July 2005 
to August 2005, the Veteran was hospitalized at Las Palmas 
Medical Center with a complaint of mental status changes, 
which his family interpreted as a prodrome to a possible 
seizure.  Following work-up, he was discharged with a 
diagnosis of seizure disorder.  Private records thereafter 
showed that the Veteran was continued on his anti-seizure 
medication regimen.  



The Veteran underwent VA examinations in September 2003, 
March 2005, and May 2006.  At the time of the September 2003 
examination, it was noted that he had been doing well until 
he was hospitalized for a week for a seizure in May 2003.  He 
was placed on new anti-seizure medication, which was much 
better than his previous medication and he had had no further 
seizures.  The Veteran reported that his condition did not 
interfere with his daily activities or with his occupation at 
present.  The examiner diagnosed grand mal seizures, not 
found at present.  At the time of the March 2005 examination, 
it was noted that the Veteran had another episode of syncope 
in November 2003 for which he was seen in the emergency room 
for the day and sent home.  Since then, his condition had 
been stable without any grand mal seizures, but with about 
one or two episodes of memory loss or confusion.  He 
continued to take his medication and he was permitted to 
drive, albeit accompanied by another person.  The Veteran's 
condition did not affect his daily activities.  The diagnosis 
was seizure disorder, grand mal, found to be stable.  At the 
time of the May 2006 examination, it was noted that the 
Veteran last had a seizure episode in the middle of 2005, for 
which he was admitted to a private hospital for a week.  The 
diagnosis was grand mal seizure disorder, stable.  

The Veteran testified that since his hospitalization for a 
major seizure in May 2003, he had been taking medication to 
control his seizures.  He described having from four to five 
minor seizures a year since then, which were witnessed by his 
wife.  

Based on the foregoing medical evidence and statements, the 
Board finds that the evidence does not show that the 
Veteran's seizure disorder is manifested by symptomatology 
that more nearly approximates the criteria for the next 
higher rating, that is, 40 percent, under Diagnostic Code 
8910.  There is no evidence to show that he averages one 
major seizure in the last six months or two in the last year 
or that he averages at least five minor seizures weekly.  

As the criteria for a 40 percent rating under Diagnostic Code 
8910 have not been demonstrated, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Extraschedular Rating

Comparing the level of severity and symptomatology of the 
service-connected seizure disorder with the rating criteria, 
the Veteran's disability picture is contemplated by the 
Rating Schedule and the assigned rating is adequate and no 
referral for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

A rating higher than 20 percent for seizure disorder, grand 
mal, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


